DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/085810.
Claim 1
 	WO 2005/085810 discloses initiating transmission of an incident light beam from a light source (Fig. 1, Ref. 220) to the sealed bottle (Fig. 1, 3E Ref. 300); directing the incident light beam to totally internally refract within a wall of the sealed bottle (Fig. 1, Ref. 280) and thereby cause an evanescent wave ( evanescent illumination zone of an optical waveguide) within the liquid to generate scattered or absorbed light (The listed absorption maxima and ; receiving (Fig. 1, Ref. 500) the scattered or absorbed light from the liquid contained in the sealed bottle (Fig. 1, Ref. 300); and processing (Fig. 1, Ref. 700) one or more signals representative of the scattered or absorbed light, the signals indicative of one or more molecules indicative of a characteristic being present in the liquid contained in the sealed bottle ( The output of the CCD detector 500 is processed by the image analyzer 700.;  the invention provides a method of determining the presence and amount of a biological agent in a sample).  

    PNG
    media_image1.png
    607
    384
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    473
    581
    media_image2.png
    Greyscale

Claim 2
 	WO 2005/085810 discloses directing the light beam (Fig. 1, Ref. 220) to totally internally reflect comprises directing the light beam to transmit through a prism (Fig. 1, Ref. 420) in contact with the bottle wall (Fig. 1, Ref. 320).  
Claim 3
 	WO 2005/085810 discloses receiving the scattered or absorbed light comprises directing the scattered or absorbed light through toward a spectrometer ( and where they are in the via a second prism (Fig. 1, Ref. 420).  
Claim 6
 	WO 2005/085810 discloses receiving the scattered or absorbed light comprises directing the scattered or absorbed light through optics (Fig. 1, Ref. 440) toward a spectrometer (Fig. 1, Ref. 500).  
Claim 7
 	WO 2005/085810 discloses initiating transmission of an incident light beam from a light source (Fig. 1, Ref. 220) to the sealed bottle (Fig. 1, 3E, Ref. 300) and generate scattered or absorbed light (The listed absorption maxima and emission maxima are those of the protein conjugates); separating a signal representative of light scattered or absorbed by the glass bottle and a signal representative of light scattered or absorbed by the liquid (The output of the CCD detector 500 is processed by the image analyzer 700. h preferred embodiments, filter 430 is a filter carrier, such as a slide or a filter wheel, that holds several filters of different band pass transmission that are matched to the emission spectra of the corresponding fluorophores. For example, if the emission peak wavelength of the first fluorophore is about 645 nm, a suitable corresponding bandwidth filter 430 transmits light of about 630 nm to about 660 mn, or about 635 nm to about 655 nm. Similarly, the emission peak wavelength of the second fluorophore is 560 nm, the corresponding bandwidth filter 430 transmits light from about 550 nm to about 580 nm. In general, the bandwidth of each filter 430 is chosen to minimize the contribution of the emission by another fluorophore.); receiving (Fig. 1, Ref. 500) the signal representative of light scattered or absorbed by the liquid (Fig. 1, Ref. 310); and processing (Fig. 1, Ref. 700) the  The output of the CCD detector 500 is processed by the image analyzer 700;  the invention provides a method of determining the presence and amount of a biological agent in a sample).  
Claim 8
WO 2005/085810 discloses separating the signals comprises directing the signal representative of light scattered or absorbed by the glass bottle and the signal representative of light scattered or absorbed by the liquid through a lens (Fig. 1, Ref. 440) to generate two spatially-separated signals (See Fig. 6, multiple signals for different wavelengths).  
Claim 9
WO 2005/085810 discloses separating the signals comprises blocking (filter wheel) the signal representative of light scattered or absorbed by the glass bottle from being received at a spectrometer (preferred embodiments, filter 430 is a filter carrier, such as a slide or a filter wheel, that holds several filters of different band pass transmission that are matched to the emission spectra of the corresponding fluorophores).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/085810.
Claims 4-5
	WO 2005/085810 discloses the claimed invention except for an index-matching material between the prism and wall of the bottle or directing the light beam to totally internally reflect comprises directing the light beam to transmit through a ball lens in contact with the bottle wall. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2005/085810 with index matching material or ball lens since it was well known in the art that using such elements reduces the amount of light loss between optical elements therefore improving overall signal quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	February 7, 2022